FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Issuer Pursuant to Rule13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of May, 2016 Commission File Number: 001-12440 Enersis Américas S.A. (Translation of Registrant’s Name into English) Santa Rosa 76 Santiago, Chile (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form20-F or Form40-F: Form20-F[X]Form40-F[] Indicate by check mark if the registrant is submitting the Form6-K in paper as permitted by RegulationS-T Rule101(b)(1): Yes[]No[X] Indicate by check mark if the registrant is submitting the Form6-K in paper as permitted by RegulationS-T Rule101(b)(7): Yes[]No[X] Indicate by check mark whether by furnishing the information ontained in this Form, the Registrant is also thereby furnishing the information to the Commission pursuant to Rule12g3-2(b) under the Securities Exchange Act of 1934: Yes[]No[X] If °;Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule12g3-2(b): N/A SIGNIFICANT EVENT Enersis Américas S.A. Securities Registration Record N° 175 Santiago, April 29 2016 Ger. Gen. N°41/2016 Mr. Carlos Pavez T. Superintendent of Securities and Insurance Superintendence of Securities and Insurance Av. Libertador General Bernardo O’Higgins N°1449 Santiago, Chile Ref.: Significant Event Dear Sir, In accordance with articles 9 and 10, paragraph 2, under Securities Market Law N°18,045,and as established under General Norm N°30 of the Superintendence, duly authorized on behalf of Enersis AméricasS.A. (“Enersis Américas” or the “Company”), I hereby inform you of the following significant event: 1. At the Board of Directors’ Meeting held today, Mr. Francisco de Borja Acha Besga was appointed as Chairman of the Board of Directors, Mr. José Antonio Vargas Lleras was appointed as Vice Chairman of the Board of Directors and Mr. Domingo Valdés P. was appointed as the Secretary of the Board of Directors. 2. Similarly, in the aforementioned meeting, the Directors’ Committee, in accordance to the Chilean Companies Act Law N°18,046 and the Sarbanes - Oxley Act, was appointed. The Directors’ Committee is composed of Directors Hernán Somerville Senn, Patricio Gómez Sabaini and Domingo Cruzat Amunátegui . As required by the provisions of Circular N°1956 of the Superintendence of Securities and Insurance, I inform you that the three aforementioned members are independent Directors. 3. I hereby inform you that the Board of Directors of the Company has appointed Mr. Hernán Somerville Senn as the Directors’ Committee’s Financial Expert. Finally, the Directors’ Committee appointed Mr.
